Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 1 of 65            FILED
                                                                    2020 Oct-14 PM 04:32
                                                                                   04:29
                                                                                   04:30
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                     EXHIBIT 6 (Part 7)
        Deposition of David Repka (Redacted)
                   Dated 2/28/2020
              With Deposition Exhibit
                      129 Con't
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 2 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 3 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 4 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 5 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 6 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 7 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 8 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 9 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 10 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 11 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 12 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 13 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 14 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 15 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 16 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 17 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 18 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 19 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 20 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 21 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 22 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 23 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 24 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 25 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 26 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 27 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 28 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 29 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 30 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 31 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 32 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 33 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 34 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 35 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 36 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 37 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 38 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 39 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 40 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 41 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 42 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 43 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 44 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 45 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 46 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 47 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 48 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 49 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 50 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 51 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 52 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 53 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 54 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 55 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 56 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 57 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 58 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 59 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 60 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 61 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 62 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 63 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 64 of 65
Case 5:18-cv-01983-LCB Document 86-15 Filed 10/14/20 Page 65 of 65
